Exhibit Certificate Number Shares The Resourcing Solutions Group, Inc. Incorporated in the State of Nevada CUSIP 76123F 30 6 This certifies that is the owner of Fully Paid Non-assessable Shares of the Common Stock No Par Value of THE RESOURCING SOLUTIONS GROUP, INC. Transferable on the books of he Corporation by the holder hereof in person, or by duly authorized attorney upon surrender of this Certificate properly endorsed. This Certificate is not valid until countersigned by the Transfer Agent and registered by the Registrar and witness the facsimile signature of its duly authorized officers. Dated [Corporate Seal] Secretary President COUNTERSIGNED AND REGISTERED PacWest Transfer, LLC 360 Main Street. PO Box Washington, VA 22747 By:
